Exhibit 21.1 List of Subsidiaries of Registrant Eos Petro, Inc. Wholly-owned subsidiaries of Eos Petro, Inc.: 1.Eos Global Petro, Inc., incorporated in Delaware 2.Eos Petro Australia Pty Ltd., incorporated in Australia 90% owned subsidiaries of Eos Petro, Inc. 1.Plethora Buy Out and Gas Limited, incorporated in Ghana Wholly-owned subsidiaries of Eos Global Petro, Inc. 1.Plethora Energy, Inc., incorporated in Delaware 90% owned subsidiaries of Eos Global Petro, Inc. 1.EOS Atlantic Oil & Gas Ltd., incorporated in Ghana
